USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2019                          UNITED STATES,                       Plaintiff, Appellee,                                v.    ONE 1986 MERCEDES BENZ 330E VIN WDBEA30D89A309533, ET AL.,                     Defendants, Appellants.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS         [Hon. Edward F. Harrington, U.S. District Judge]                              Before                     Boudin, Circuit Judge,                Campbell, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                                                                                                                     Augustine A. Ahanon on brief pro se.     Donald K. Stern, United States Attorney, and Shelbey D.Wright, Assistant U.S. Attorney, on brief for appellee.October 15, 1999                                                                             Per Curiam.  Appellant Augustine A. Ahanon appeals  from the district court's decision to grant the motion of the  United States for entry of default and summary judgment in this  civil forfeiture in rem action.  We affirm the judgment of the  district court because Ahanon failed to raise in the district  court the arguments he presents on appeal.  "Our law is clear  that a party ordinarily may not raise on appeal issues that  were not seasonably advanced (and, hence, preserved) below."   Daigle v. Maine Med. Ctr., Inc., 14 F.3d 684, 687 (1st Cir.  1994).  This rule "applies with full force to constitutional  challenges."  Id. at 688.  Appellant thus has waived his  arguments regarding insufficient notice and the failure of the  district court to treat his letter as the functional equivalent  of a claim.            Affirmed.  See Local Rule 27.1.